internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b01 cor-117130-01 date date index number number info release date this responds to your date letter concerning subchapter_s_election from the information provided i understand that as a subchapter_s_corporation effective date the subchapter_s_election form however was not timely filed for the taxable_year and the internal_revenue_service service treated the election as made for the following taxable_year you inquire as to whether relief is available at this time to treat the election as timely made for the year intended to be treated generally sec_1362 of the internal_revenue_code the code allows the service to treat an untimely subchapter_s_election as timely if the service determines that there was reasonable_cause for the failure to timely make the election revproc_97_48 1997_43_irb_19 and revproc_98_55 1998_46_irb_27 grant automatic relief under sec_1362 for certain late s_corporation elections for taxpayers not eligible for automatic relief under these revenue procedures a private_letter_ruling request is necessary to obtain relief under sec_1362 however the service will not ordinarily issue a private_letter_ruling if the period of limitations on assessment under sec_6501 has lapsed for any taxable_year for which an election should have been made or any taxable_year that would have been affected by the election had it been timely made as indicated in your letter relief under either revproc_97_48 or revproc_98_55 in addition the period of limitations on assessment under sec_6501 has expired for the taxable_year as such it is unlikely that relief would be granted if a private_letter_ruling request was submitted i am unaware of any other provision or authority that would allow for relief under your circumstances does not appear to be eligible for automatic cc psi b01 cor-117130-00 if you have any further questions please contact me or shannon cohen at sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
